Citation Nr: 0525137	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-17 173	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
headaches.





ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active military service from May 1972 to May 
1975, and from January 1991 to July 1991.  He also had 
subsequent service with the Puerto Rico Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  The veteran's claims file 
was subsequently transferred to the RO in St. Petersburg, 
Florida.

The Board notes that, in the May 2003 substantive appeal, the 
veteran requested an appeals hearing at the RO before a 
hearing officer.  As such, the hearing was scheduled for July 
23, 2003, but the veteran failed to report to the hearing.  
The hearing was subsequently re-scheduled for October 22, 
2003.  However, the veteran once again failed to report to 
the hearing.  As the record does not contain further 
indication that the veteran has requested that the hearing be 
rescheduled, the Board deems the veteran's request for a 
hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 (2004).

The Board notes that the April 2003 statement of the case, 
and the May 2003 substantive appeal, included the issue of 
entitlement to a nonservice-connected pension.  However, in a 
January 2004 rating decision, the RO granted the veteran's 
claim for a nonservice-connected pension.  As this 
constitutes a full grant of the benefits sought, the Board 
finds that this issue is no longer in appellate status and 
the only issue currently before the Board is that set forth 
in the title page of this decision.




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The service-connected headaches are not characterized by 
prostrating attacks averaging one episode in 2 months over 
the last several months.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service-connected headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating via RO letters issued September 2002, 
October 2002, and February 2005; the December 2002 rating 
decision; the April 2003 statement of the case (SOC); and the 
September 2003 and April 2005 supplemental statements of the 
case (SSOCs).  In addition, the RO letters issued September 
2002, October 2002, and February 2005; the April 2003 SOC; 
and the April 2005 SSOC provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

In this respect, the Board notes that the veteran was 
scheduled for a VA examination on February 28, 2005 in order 
to asses the current status of the service-connected 
headaches.  However, the veteran failed to report to the 
examination.  The veteran does not contend that he did not 
received notice of the scheduled examination, and the record 
does not include evidence that the examination notice was 
returned as undeliverable.  Given the above facts, the 
veteran is reminded that the VA's duty to assist him is not a 
one way street; the veteran also has an obligation to assist 
in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The veteran must be prepared to meet 
his obligations by cooperating with the VA's efforts to 
provide an adequate medical examination and by submitting to 
VA all medical evidence supporting his claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  Further, in the normal 
course of events, it is the burden of the appellant to keep 
the VA apprised of his whereabouts.  If he does not do so, 
there is no burden on the VA to "turn up heaven and earth" 
to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Thus, 
the Board must adjudicate this claim based on the evidence 
currently of record.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decision, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In this case, the veteran was granted service connection for 
headaches in a July 1997 rating decision, and was assigned a 
10 percent rating, under Diagnostic Code 8100, effective 
November 1994.  In a July 2000 rating decision, the VA 
proposed to reduce the veteran's 10 percent rating based on 
his failure to report to a VA examination to assess the 
status of the headaches.  As the veteran did not raise any 
objections to the proposed reduction, in a September 2000 
rating decision, the RO actually reduced the veteran's 
disability rating to 0 percent, effective December 2000.  
About two years later in August 2002, the veteran submitted a 
new claim for an increased rating for headaches.

The evidence of record includes treatment records from the 
Puerto Rico Medical Center dated from 2000 to 2001, which 
describe the treatment the veteran received for a motor 
vehicle accident causing head trauma, and other bodily 
injuries.

A December 2002 VA neurological examination report shows the 
veteran noted headaches prior to a motor vehicle accident in 
2000.  He recalled having headaches prior to the accident, 
but not as frequent as of the time of the examination.  The 
veteran reported his headaches were not daily.  They were 
bitemporal with a pulling sensation or pressure, sometimes 
causing dizziness.  He reported the headaches sometimes 
lasted several hours, and the pain was dull rated at 4 to 6, 
out of 10.  The headaches occurred two to three times per 
week, which improved with rest.  The veteran was diagnosed 
with post traumatic headaches related to head trauma in 
December 2000.

Treatment records from the Bay Pines VA Medical Center dated 
in 2003 describe the treatment the veteran received for 
headaches.  October 2003 notations show the veteran had no 
significant anxiety or depression from psychiatric etiology, 
but that his symptoms were congruent with functional loss 
from brain damage following a motor vehicle accident and 
coma.  Additional neurological follow up was recommended in 
order to evaluate the veteran's memory problems, given his 
prior history of a motor vehicle accident and his family 
history of Alzheimer's in his father and memory problems in 
his brother.

Lastly, a May 2003 statement from Dr. Luis Acosta-Adrover 
certifies the veteran was admitted at the Emergency Room in 
December 1999 with multiple body traumas, including blunt 
chest trauma, lung contusion, pneumothorax, left acetabular 
fracture, and splenic laceration.

With respect to the applicable law, under Diagnostic Code 
8100, migraines with characteristic prostrating attacks 
averaging one episode in 2 months over the last several 
months warrant the assignment of a 10 percent evaluation.  A 
30 percent evaluation is warranted for migraines with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation is warranted for migraines with very frequent and 
completely prostrating and prolonged attacks which produce 
severe economic inadaptability.  The Rating Schedule does not 
provide for higher than a 50 percent evaluation for 
headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Upon a review of the evidence, the Board finds that the 
veteran's headaches simply do not meet the criteria required 
for the assignment of a compensable disability evaluation.  
As of the last VA neurological examination in December 2002, 
the veteran reported headaches sometimes lasting several 
hours, with dull pain rated at 4 to 6, out of 10.  The 
headaches occurred two to three times per week, which 
improved with rest.  However, it is clear that the evidence 
does not show he suffered from characteristic prostrating 
attacks averaging one episode in 2 months over the last 
several months.

As noted above, the veteran was scheduled for a VA 
examination on February 28, 2005 in order to asses the 
current status of the service-connected headaches.  However, 
the veteran failed to report to the examination.  Therefore, 
any evidence which may have been beneficial to the veteran's 
case could not be obtained.  Wood, supra. 

For the foregoing reasons, the Board finds that a grant of a 
compensable evaluation for the service-connected headaches is 
not warranted at this time.  The veteran's claim must be 
denied.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether extra-schedular evaluations pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) are 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected disability alone 
has caused marked interference with employment (i.e., beyond 
that contemplated in the currently assigned evaluation) or 
the need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant the assignment of higher 
ratings on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable evaluation for the service-connected headaches 
is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


